Hyman Barshay, J.
The defendant pleaded guilty in this court to the crime of attempted grand larceny in the second degree, and on June 28, 1951, was sentenced by the late Judge Carmine J. Marasco, after first being adjudged a fourth felony offender, to a term of not less than 15 years to life. One of the former convictions, upon which the defendant’s status as a fourth felony offender was based, occurred in 1928, in New Jersey, for the crime of larceny from the person. He now moves to be resentenced as a third, rather than as a fourth felony offender, upon the ground that the indictment, upon which the conviction in New Jersey was based, was physically destroyed in New Jersey by order of the Superior Court, and therefore, there is no longer a judgment against him and consequently that conviction could not be a basis for adjudging him a fourth felony offender. As proof of the fact that the record of his conviction in New Jersey has been destroyed, the defendant annexed to his moving papers an alleged copy of an order made June 30, 1954, by the Superior Court of New Jersey, on application of the County Clerk of Middlesex County, directing and authorizing the said County Clerk ‘ ‘ to remove, destroy or otherwise effectively obliterate all papers and pleadings that form no part of a record of an enforceable judgment pertaining to the former Court of Oyer and Terminer, Circuit Court, Court at Oyer and Terminer, Circuit Court, Court of Common Pleas, Court of Quarter Sessions and Court of Special Sessions in and for the said County of Middlesex.” On arraignment on the information charging him with being a fourth felony offender, the defendant admitted identity and conviction of this judgment and two others which he does not question, and was adjudged a fourth felony offender. His conviction in the State of New Jersey in 1928, having been established, it is now a matter of record in this court and is in nowise affected by the alleged destruction of the original records of that conviction. The motion is, therefore, denied.